PER CURIAM.
In this dissolution action, the trial court imputed income to husband and ordered him to pay $622.62 monthly child support for two children. On appeal, his sole point alleges error in imputing $33,852 annual income to him. The trial court’s award is supported by the evidence.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).